DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated March 22, 2022.  Currently, claims 1-3, 7-19, and 21 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys (US PGPub No 2015/0368904) in view of Goswami et al. (US Patent No 5,334,443) (“Goswami”).

Referring to claim 13:  Humphreys teaches a particle layer (item 28) comprising a plurality of particles disposed substantially in a plane; an asphalt layer (item 26) in direct contact with the particle layer; a polymer layer (item 12) in direct contact with the asphalt layer; and an adhesive layer (item 32) contacting the polymer layer.  Humphreys does not teach the polymer layer is a polyketone copolymer, a thickness of the polyketone layer is in the range of from about 0.5mm to about 10 mm, and wherein the 
	It would have been obvious to one of ordinary skill in the art to create the device taught by Humphreys with the polyketone copolymer as taught by Goswami in order to increase flexibility and durability and increase adhesion between the layers.  Additionally, it would have been obvious to optimize the polyketone thickness in order to provide specific characteristics afforded by the layer to the overall shingle.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys in view of Goswami and Swei et al. (US PGPub No 2008/0029210) (“Swei”).

Referring to claim 14:  Humphreys and Goswami teach all the limitations of claim 13 as noted above.  They do not specifically teach wherein the polyketone copolymer comprises a repeating unit having the structure according to Formula I: wherein R1 and R2 are independently chosen from -H, -OH, substituted or unsubstituted (C1-C2o) hydrocarbyl.  However, Swei teaches the polyketone comprises a repeating unit having the structure according to Formula I: wherein R1 and R2 are independently chosen from -H, -OH, substituted or unsubstituted (C1-C2o) hydrocarbyl (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Humphreys and Goswami with the specific chemical compound of the polyketones as taught by Swei in order to provide a layer with specific characteristics 

Referring to claim 15:  Humphreys and Goswami teach all the limitations of claim 14 as noted above.  They do not specifically teach all the chemical compounds in the limitations.  However, Swei teaches many choices (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Humphreys and Goswami with a specific compound as taught by Swei in order to optimize specific characteristics present in specific chemical compounds.  Additionally, it would have been obvious to choose any specific compound as the list of choices given in the limitations provides virtually infinite possibilities.

Referring to claim 16:  Humphreys, Goswami, and Swei teach all the limitations of claim 15 as noted above.  They do not teach the asphalt layer comprises asphalt in a range of from about 30 wt% to about 100 wt% of the asphalt layer.  However, one of ordinary skill would recognize that an asphalt layer of Humphreys would be 100% asphalt under broadest reasonable interpretation.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a specific weight percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Choosing a specific percentage optimizes the layer to perform to desired specifications.

Allowable Subject Matter
Claims 1, 2, 7-12, 17-19, and 21 are allowed.

Response to Arguments
Applicant’s arguments, see page 6, filed March 22, 2022, with respect to claim 1, 2, 7-12, 17-19, and 21 have been fully considered and are persuasive because of the Amendments made to said claims.  The rejection of claim 1, 2, 7-12, 17-19, and 21 has been withdrawn. However, no Amendments were made to claims 13-16 and no arguments were presented.  Therefore the rejection of claims 13-16 stands.

Terminal Disclaimer
The terminal disclaimer filed on March 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,655,329 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635